Exhibit 99.1 Press Release FOR IMMEDIATE RELEASE August 9, 2016Omaha, NE CONTACT: Chad Daffer, Andy Grier, or Craig Allen 800-283-2357 AMERICA FIRST MULTIFAMILY INVESTORS, L.P. ANNOUNCES THE SALE OF WOODLAND PARK OMAHA, Nebraska America First Multifamily Investors, L.P. (NASDAQ:ATAX) (the “Company”) announced today that in July 2016 it sold Woodland Park, a 236-unit property, held in its MF Property portfolio, located in Topeka, Kansas for $15.7 million.ATAX will realize a gross gain of approximately $1.6 million, before direct and indirect expenses to be recognized, in the third quarter 2016.
